DETAILED ACTION

This action is in response to the Application filed on 12/25/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim(s) 1 – 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0009470; (hereinafter Chuang) in view of US Pub. No. 2005/0029872; (hereinafter Ehrman).

Regarding claim 1, Chuang [e.g. Figs. 1 – 4; paragraph 045 recites “The power circuit 300 can be configured to replace the power IC 100 as shown in FIG. 1”] discloses a power management system comprising: a bypass device [e.g. BP of 311 providing VBOUT (Fig. 3) corresponding to Bypass of 111 providing VBOUT (Fig. 1)], coupled to a node [e.g. VBOUT], and configured to output a main input voltage [e.g. VIN] to the node when the main input voltage is greater than a threshold voltage, and be disabled when the main input voltage is less than the threshold voltage [e.g. paragraph 034 recites “when Vin is lower than a threshold (Vth), ADJ_BST1 can be at a first voltage (e.g., a low level). Correspondingly, bypass/boost1 111 can operate as a boost converter for outputting a specific output voltage, e.g. 5.5V to provide enough driving capability to bypass/buck1 131 for RF1 module which includes GSM Power Amplifier. In contrast, when Vin is higher than Vth, converter 111 can operate in a bypass mode. Correspondingly, ADJ_BST1 is at a second voltage (e.g., a high level), bypass/boost1 operates as a boost converter”; paragraph 031 recites “As exemplified in FIG. 1, the power IC 100 may include a first power converter 111, a second power converter 131 for driving the RF modules RF1 and RF2, a third power converter 135 for driving the RF module RF3, and a fourth power converter 115 for providing an output power signal VOUT3 for the PMIC 200. Each of the converters selectively operates as a power converter when the input signal does not satisfy an associated threshold and operates in a bypass mode which enables the converter to output its input signal directly as its output signal when the input signal satisfies the associated threshold”];  a main boost converter [e.g. Boost1], coupled to the node, and configured to up-convert the main input voltage to the threshold voltage when the main input voltage is less than the threshold voltage so as to output the threshold voltage to the node, and be disabled when the main input voltage is greater than the threshold voltage [e.g. paragraph 034 above]; and a first regulator [e.g. Fig. 1; Buck1], configured to down-convert a voltage at the node coupled to the node to provide a first voltage [e.g. paragraph 037 recites “bypass/boost1 serves as a boost converter to step up VIN to 5.5V (VBOUT) while Bypass/buck1 is set to provide the output power signal VOUT1 with a fixed voltage of 3.4V].
Chuang fails to disclose the first regulator is a linear regulator; to provide the first voltage to a microprocessor.
Ehrman [e.g. Fig. 1] teaches the first regulator [e.g. 110 providing V1] is a linear regulator [e.g. Low-Dropout Regulator]; to provide the first voltage [e.g. V1] to a microprocessor [e.g. Ehrman discloses that the load comprises micro-processors, see paragraph 05 .Further, paragraph 03 recites “The invention is advantageously applicable to, but not limited to, power supplies installed in internal combustion or battery powered vehicles to supply power to on-vehicle electronic and/or computer devices”].
 	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Chuang by the first regulator is a linear regulator; to provide the first voltage to a microprocessor as taught by Ehrman in order of being able to provide adequate voltage level to a on-vehicle electronic and/or computer devices (e.g. micro-processor).

Regarding claim 2, Chuang discloses further comprising a down-converter [e.g. buck1 at 131], coupled to the node [e.g. VBOUT], and configured to down-convert [e..g buck converters provide an output voltage lower than the input voltage] the voltage at the node to provide a second voltage [e.g. Vout1].
Chuang fails to disclose to provide a second voltage to the microprocessor. 
Ehrman [e.g. Fig. 1] teaches to provide a second voltage [e.g. V2] to the microprocessor [e.g. Ehrman discloses that the load comprises micro-processors, see paragraph 05].
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Chuang by to provide a second voltage to the microprocessor as taught by Ehrman in order of being able to provide adequate voltage level to a on-vehicle electronic and/or computer devices (e.g. micro-processor).

Regarding claim 3, Chuang fails to disclose further comprising: a first diode, comprising: an anode, coupled to the first linear regulator; and a cathode;  and a second linear regulator, coupled between the cathode and the microprocessor. 
Ehrman [e.g. Fig. 1] teaches further comprising: a first diode [e.g. shown directly below selective boost converter 60 in Fig. 1], comprising: an anode [e.g. right terminal], coupled to the first linear regulator [e.g. Low Dropout Regulator 110 providing V1 via Forward converter 80]; and a cathode [e.g. left terminal]; and a second linear regulator [e.g. Low-Dropout Regulator 110 providing V2], coupled between the cathode and the microprocessor [e.g. the Regulator providing V2 is coupled between the left terminal of the diode and the microprocessor load (, paragraph 05) at V2 via the Forward converter 80].
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Chuang by further comprising: a first diode, comprising: an anode, coupled to the first linear regulator; and a cathode;  and a second linear regulator, coupled between the cathode and the microprocessor as taught by Ehrman in order of being able to provide adequate voltage level to a on-vehicle electronic and/or computer devices (e.g. micro-processor).

Regarding claim 16, Chuang fails to disclose wherein the bypass device and the first linear regulator are coupled to a vehicle battery.
Ehrman [e.g. Figs. 1 and 2C] teaches wherein the bypass device [e.g. low power sleep signal to the controller of the boost converter (60), that provides a bypass of the input signal at D without any step-up conversion] and the first linear regulator [e.g. Low Dropout Regulator 110 providing V1] are coupled to a vehicle battery [e.g. paragraph 03 recites “The invention is advantageously applicable to, but not limited to, power supplies installed in internal combustion or battery powered vehicles to supply power to on-vehicle electronic and/or computer devices.” Paragraphs 017 – 018 recites “Generally, this board 10 performs three primary functions: industrial vehicle power interfacing with three voltage outputs (a power supply portion 12); industrial vehicle voltage monitoring with regulated outputs (a sensing portion 14); and industrial vehicle circuit interrupting for vehicle control. The RF communicator sends control signals to the UIVPI board 10 based on integrated decision-making capability to perform vehicle interlocking for access control (see, access control portion 16).  Also, information such as vehicle usage, vehicle battery level, lift usage, engine state or gear state may be sent from the UIVPI board voltage and differential voltage sense outputs (see, sensing portion 14) into the adjoining communicator for vehicle monitoring, such as for preventative maintenance scheduling purposes”].
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Chuang by wherein the bypass device and the first linear regulator are coupled to a vehicle battery as taught by Ehrman in order of being able to provide adequate voltage level to a on-vehicle electronic and/or computer devices (e.g. micro-processor).

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 4 – 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a backup battery, configured to provide a backup voltage;  a backup power switch, coupled to the backup battery;  a second boost converter, coupled to the backup power switch, and configured to up-convert the backup voltage when the voltage at the node is less than a first predetermined voltage;  and a second diode, comprising: an anode, coupled to the second boost converter;  and a cathode, coupled to the cathode of the first diode”.
Claim(s) 5 – 15 are objected to as being dependent upon claim(s) 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838